DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 03/21/2022 in regards to the U.S.C. 112(a) and U.S.C. 103 rejection have been fully considered but they are not persuasive. The applicant argues that in regards to claim 4 citing that “control of the laser is effected such that successively shot laser pulses are generated depending on a noise signal”, the specification discloses in Par. 0041 that spatial overlap geometry is generated within the tolerance range for the overlap area. The Examiner notes that this is still not sufficient written description. It is still unclear how the noise signal is being used to control the laser or how this spatial overlap geometry is being generated. In regards to claims 8 and 9, the amendment overcomes the applied U.S.C. 112(a) rejection.
Applicant has also amended the claim to include the subject matter from claim 5 and argues that it would not be obvious to one have ordinary skill in the art to combine the art applied to claim 1 with the art of Bischoff. The Examiner respectfully disagrees. The art of Kurtz, Rill, and Bischoff all disclose surgical methods targeting the cornea. For example, the art of Kurtz discloses in Par. 0031 and 0106 that the laser pulses can be delivered to/cavitation bubbles can be formed on the surface of the cornea. Further, Par 0101 discloses the methods for targeting the lens are based on methods for targeting the cornea, thus showing this procedure could be performed on the cornea as well. In regards to Rill, Par. 0188 discloses the laser can be applied to the lens or the cornea. Finally, in regards to Bischoff, the Abstract discloses applying the laser pulses to the cornea. The art of Bischoff cures the deficiencies of Kurtz and Rill by explicitly having the targeted volume be a lenticular volume in order to separate it from the eye and enhance visual performance.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 11 and 17 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teuma (US 20150032091 A1).
 
Claim Objections
2.	Claim 9 is objected to because of the following informalities: “the preset radius” should be amended to “the specified radius”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “beam device” in claim 13 is being interpreted as a scanner (see Par. 0033 of Applicant’s specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 4 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 4, the Applicant claims that “control of the laser is effected such that successively shot laser pulses are generated depending on a noise signal”. However, the Applicant does not disclose in the claims or specification how they are using this noise signal to control the laser pulses. It is unclear what steps are being taken or how the two are being correlated. 
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4, 6-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In further regards to claims 1 and 16, the terms “smoothness” and “roughness” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms are relative since anything can be smooth or rough depending on what it is being compared to.
Claims 2-4 and 6-13, and 17 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 20090149841 A1) in view of Rill (US 20170340483 A1) and in further view of Bischoff (US 20100331831 A1)
	In regards to claim 1, Kurtz discloses a method for controlling an eye surgical laser for the separation of a volume body with a predefined posterior interface and a predefined anterior interface from a human or animal cornea (Par. 0005 discloses a laser control system and Pars. 0045 and 0033 discloses separating a target volume that comprises both an anterior and posterior faces. In regards to targeting the cornea, Par. 0031 and 0106 discloses the laser pulses can be delivered to/cavitation bubbles can be formed on the surface of the cornea. Further, Par 0101 discloses the methods for targeting the lens are based on methods for targeting the cornea, thus showing this procedure could be performed on the cornea as well),  comprising:
controlling the laser by means of a control device such that it emits pulsed laser pulses in a shot sequence in a predefined pattern into the cornea (Par. 0005 discloses a control system for controlling the laser to emit in a determined pattern), wherein the predefined posterior and anterior interfaces of the volume body to be separated are defined by the pre- defined pattern (Par. 0008 discloses the pattern is used to determine the anterior and posterior target tissue that is to be pulsed by the laser), and the predefined posterior and anterior interfaces are generated by means of an interaction of the pulsed laser pulses with the cornea that occurs due to a plurality of cavitation bubbles generated by photodisruption (Par. 0031 and Fig 2A disclose the cavitation bubbles generated by photodisruption and the laser interacts with the anterior and posterior faces as well as the cavitation bubbles), wherein the plurality of cavitation bubbles is generated along at least one cavitation bubble path and the control device controls the shot sequence of the laser (Fig 2A appears to show a cavitation bubble path, i.e. the movement of the bubbles and Par. 0005 discloses the controller controls the shot of the laser), for generation such that cavitation bubbles is generated at least between adjacent cavitation bubbles located on the same cavitation bubble path depending on a geometry of the respective cavitation bubble (Fig 2C and 2E discloses the cavitation bubbles existing in a spatial space that takes on varying geometries).
Kurtz does not disclose the cavitation bubbles overlapping or a preset smoothness being generated. However, in the same field of endeavor, Rill discloses a surgical laser system for the separation of ocular tissue wherein the cavitation bubbles overlap within the space (Par. 0089) for the purpose of enabling a separation of the tissue. Based on the Examiners best understanding of the claims and specification, the smoothness value is being interpreted as being achieved when the cavitation bubbles overlap. Therefore, this smoothness value would be achieved by the art of Rill. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and modified them by having the method comprise the cavitation bubbles overlapping or a preset smoothness being generated, as taught and suggested by Rill, for the purpose of enabling a separation of the tissue.
The combined teachings of Kurtz and Rill does not disclose wherein the control of the laser is effected such that a lenticular volume body is separated. 
However, in the same field of endeavor, Bischoff discloses a laser treatment device that separates a volume body wherein a lenticular volume is separated and removed (Par. 0016; see also Par. 0094 which discloses bubbles are created in the lenticule pattern) for the purpose of removing a particular volume from the tissue to enhance visual performance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and Rill and modified them by separating the lenticular volume, as taught and suggested by Bischoff, for the purpose of removing a particular volume from the tissue to enhance visual performance.
	In regards to claim 2, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 1, wherein the control of the laser is effected such that a preset, spatial overlap area geometry of the common overlap area is generated between the adjacent cavitation bubbles along the cavitation bubble path (Par. 0089 of Rill discloses a spatial overlap of the cavitation bubbles along a bubble path).
	In regards to claim 3, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 1, wherein the control of the laser is effected such that a spatial overlap area geometry of the common overlap area is generated within a preset tolerance range for the common overlap area between the adjacent cavitation bubbles along the cavitation bubble path (Par. 0089 of Rill discloses the overlapping cavitation bubbles within the space and Par. 0185 of Rill discloses a tolerance range is preset).
	In regards to claim 4, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 3, wherein the control of the laser is effected such that successively shot laser pulses are generated depending on a noise signal such that the spatial overlap area geometry is generated within the tolerance range for the common overlap area (Based on the Examiners understanding of the claims in light of the 112a rejection, Par. 0064 of Rill 0064 discloses using signal feedback to control the laser pulses focal point and any signal would comprise noise therefore this would cover this claim).
	In regards to claim 6, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 1, wherein the control of the laser is effected such that the plurality of cavitation bubbles is generated along a plurality of cavitation bubble paths of the predefined pattern, wherein the common overlap area is respectively generated between the respective cavitation bubble paths (Figures 2C and 2E of Kurtz show a plurality of cavitation bubbles generated along a path in a predefined pattern. Par. 0089 of Rill discloses the overlapping of the cavitation bubbles).
	In regards to claim 7, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 6 disclose the method according to claim 6, wherein the control of the laser is effected such that each of the plurality of cavitation bubble paths generated is a meandering cavitation bubble path or a spiral cavitation bubble path or a grid-like cavitation bubble path or an annular cavitation bubble path or a triangular cavitation bubble path or a helical cavitation bubble path (Figure 2E of Kurtz shows a triangular cavitation bubble path).
	In regards to claims 8 and 9, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 1, wherein the control of the laser is effected such that a geometry of the generated cavitation bubbles is specified as spherical and the control of the laser is effected such that the spherical geometry of the cavitation bubbles is taken into account in the determination of the common overlap area and/or in the determination of a tolerance range for the common overlap area AND wherein the control of the laser is effected such that a radius of the spherical geometry is preset substantially as proportional to a cubic root of a pulse energy of a respective laser pulse and the common overlap area and/or the tolerance range for the common overlap area are determined depending on the specified radius (Since the combined art of Kurtz and Rill discloses the same structure, i.e. a laser with a control source to cause cavitation bubbles, it would be capable of causing the bubbles to have a predefined shape and radius within a tolerance range, the figures show spherical bubbles ).
	In regards to claim 10, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1 disclose the method according to claim 1, wherein the control of the laser is effected such that topographic and/or pachymetric and/or morphologic data of the cornea are taken into account (Par. 0083 of Kurtz discloses topographic data is considered).
	In regards to claim 12, the combined teachings of Kurtz, Bischoff, and Rill disclose a treatment device with at least one surgical laser for the separation of a volume body with predefined interfaces of a human or animal eye by means of photodisruption and with at least one control device for the laser or lasers (Par. 0005 of Kurtz), which is formed to perform the steps of the method according to the method of claim 1 (See claim 1 rejection).
	In regards to claim 13, the combined teachings of Kurtz, Bischoff, and Rill as applied to claim 12 disclose the treatment device according to claim 12, wherein the control device comprises:
at least one storage device for at least temporary storage of at least one control dataset (Par. 0176 of Rill discloses a storage device), wherein the control dataset or datasets include(s) control data for positioning and/or for focusing individual laser pulses in the cornea (Par. 0005 and 0008 of Kurtz disclose a control module for controlling focus and positioning of laser); 
and at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser (Par. 0039 of Kurtz discloses an optical module that can scan the beam and focus it to the target tissue).
In regards to claim 16, Kurtz discloses a non-transitory computer-readable medium storing instruction that, when executed by a processor, cause a treatment device with at least one laser for the separation of a volume body with a predefined posterior interface and a predefined anterior interface of a human or animal eye using photodisruption (Par. 0005 discloses a laser control system and Pars. 0045 and 0033 discloses separating a target volume that comprises both an anterior and posterior face [see Fig 2A]), with at least one control device for controlling the surgical laser (Par. 0005 discloses a control system for controlling the laser to emit in a determined pattern) to execute a method comprising: 
controlling the laser by means of a control device such that the laser emits pulsed laser pulses in a shot sequence in a predefined pattern into the cornea (Par. 0008 discloses the pattern is used to determine the anterior and posterior target tissue that is to be pulsed by the laser), wherein the predefined posterior and anterior interfaces of the volume body to be separated are defined by the predefined pattern and the predefined posterior and anterior interfaces are generated by means of an interaction of the pulsed laser pulses with the cornea that occurs due to a plurality of cavitation bubbles being generated by photodisruption (Par. 0031 and Fig 2A disclose the cavitation bubbles generated by photodisruption and the laser interacts with the anterior and posterior faces as well as the cavitation bubbles),
wherein the plurality of cavitation bubbles is generated along at least one cavitation bubble path and the control device controls the shot sequence of the laser ((Fig 2A appears to show a cavitation bubble path, i.e. the movement of the bubbles and Par. 0005 discloses the controller controls the shot of the laser), for generation such that cavitation bubbles is generated at least between adjacent cavitation bubbles located on the same cavitation bubble path depending on a geometry of the respective cavitation bubble (Fig 2C and 2E discloses the cavitation bubbles existing in a spatial space that takes on varying geometries).
Kurtz does not disclose the cavitation bubbles overlapping or a preset smoothness being generated. However, in the same field of endeavor, Rill discloses a surgical laser system for the separation of ocular tissue wherein the cavitation bubbles overlap within the space (Par. 0089) for the purpose of enabling a separation of the tissue. Based on the Examiners best understanding of the claims and specification, the smoothness value is being interpreted as being achieved when the cavitation bubbles overlap. Therefore, this smoothness value would be achieved by the art of Rill. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and modified them by having the method comprise the cavitation bubbles overlapping or a preset smoothness being generated, as taught and suggested by Rill, for the purpose of enabling a separation of the tissue.
The combined teachings of Kurtz and Rill does not disclose wherein the control of the laser is effected such that a lenticular volume body is separated. 
However, in the same field of endeavor, Bischoff discloses a laser treatment device that separates a volume body wherein a lenticular volume is separated and removed (Par. 0016) for the purpose of removing a particular volume from the tissue to enhance visual performance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and Rill and modified them by separating the lenticular volume, as taught and suggested by Bischoff, for the purpose of removing a particular volume from the tissue to enhance visual performance.
	 
7.	Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz, Bischoff, and Rill as applied to claim 1 and 16 and in view of Teuma (US 20150032091 A1).
	The combined teachings of Kurtz, Bischoff, and Rill as applied to claim 1/16 discloses the method according to claim 1/16, wherein the control of the laser is effected such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, (Par. 0008 of Kurtz discloses a wavelength of 1050nm is used), at a respective pulse duration between 1 fs and 1 ns, (Par. 0101 of Kurtz discloses a pulse duration of several hundred fs).
	The combined teachings do not disclose a repetition frequency of greater than 10 kHz. However, in the same field of endeavor, Teuma discloses targeting the cornea and forming cavitation bubbles (Abstract and Par. 0041) wherein the pulse repetition frequency is between 1KHz-1GHz (Par. 0041) for the purpose of creating more precise cuts in the eye.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz, Bischoff, and Rill and modified them by having a repetition frequency of greater than 10 kHz, as taught and suggested by Teuma, for the purpose of creating more precise cuts in the eye.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 June 2022